Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. 
	The Applicants argue "…carbon coating amounts and the spherical natural graphite used as a raw material affect the portion of the carbon material with a sphericity of from 0.6 to 0.8 and a particle size of from 10 um to 20 um and the portion of the carbon material with a sphericity of 0.7 or less, even when similar process conditions are employed. Therefore, even assuming, arguendo, the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed and are made by a method similar to that instantly claimed, the carbon particles of the JP ‘956 combination would not inherently have or would render obvious the claimed properties (6) and (7).
	In response,
A.	Instant claim 12 recites heat-treating a mixture containing
	i.	a first carbon material that becomes a core of the carbon material (JP ‘956 in paragraph [0049] discloses “the above mentioned carbon material is used as a core material”; and in paragraph [0049], JP ‘956 further discloses “the carbon particles…are not particularly limited as long as they are graphitizable spherical particles…). The graphitizable spherical carbon particles are similar to that instantly discloses); and
	ii.	a precursor of a second material containing a crystallinity lower that the first carbon (in paragraph [0047], JP ‘956 discloses as the carbonaceous substance precursor, the carbon material described in (a) and (b) is preferable, such as e.g., pitch, coal tar pitch, polymer compounds such as organic synthetic polymers, natural polymers, polyvinyl chloride, polyvinyl alcohol, cellulose…). These and others disclosed in paragraphs [0047]-[0048] are similar to those instantly disclosed and thus would obviously have a crystallinity lower than the first carbon material.
B.	Instant claim 13 recites “…wherein the mixture is heat-treated in a step in a range of from 950 oC to 1500 oC (JP ‘956 in paragraph [0050] discloses 900 oC to 1500 oC.
	Thus, the first carbon material, the precursor of a second material, and the heat-treating of JP ‘956 appear similar to that instantly claimed and would render obvious the claimed properties (6) and (7).
C.	As to the Applicants’ arguments “… coating amount and the spherical natural graphite used as a raw material effect…”, the claimed method does not recite specific coating amounts or spherical natural graphite.

(Previous) DETAILED ACTION

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 7, 9-16 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-186956 (hereafter JP ‘956) in view of Nishihara et al. (US 20140093781), and further in view of Takahashi et al. (US 9,450,246).
Claim 1:	 JP ‘956 discloses an anode material (negative electrode active material) for a lithium ion secondary battery (rechargeable lithium ion battery)(paragraph [0140]), the anode material comprising a carbon material satisfying the following (1) to (3), (6), and (7): 
(1) 	an average particle size (D50) is 22 µm or less (15 µm or less)(paragraphs [0018]); and,
(2) D90/D10 of particle sizes is 2.2 or less (e.g., paragraph [0172], Table 1 discloses D90 = 14.5 µm and D10 = 6.9 µm, thus D90/D10 = 2.1). See also entire document
JP 956 does not disclose 
 (3) a linseed oil absorption amount is 50 mL/100 g or less.
Nishihara et al. disclose a negative electrode (anode) active material for a lithium ion secondary battery comprising a carbon material (natural graphite) wherein the linseed oil absorption amount is 50 mL/100 g or less (paragraphs [0030] and [0094]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode material of JP ‘956 by incorporating the linseed oil absorption amount of Nishihara et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a natural graphite substance that would have been capable of producing a negative plate having improved bonding strength (paragraph [0012] and [0032]).
The JP ‘956 combination, in particular, JP 956 further discloses that the sphericity is 0.88 to 0.97 (paragraph [0021]). JP ‘956 further discloses “‘If the circularity is too small, the particles tend to line up in the direction parallel to the current collecting pair when the electrode is used, so that continuous voids in the thickness direction of the electrode are not sufficiently secured, and lithium ion mobility in the thickness direction is not sufficiently secured. Tends to decrease, leading to a decrease in rapid charge / discharge characteristics. If the circularity is too large, the effect of suppressing the conductive path breakage tends to be reduced, and the cycle characteristics tend to be deteriorated” (paragraph [0022]).
However, Takahashi et al. disclose “…according to the present invention, when the degree of circularity of the carbon particles is adjusted in the range of 0.6 to 0.9, the contour of the cross-section image of the particles in a state of being produced into a negative electrode for a lithium ion secondary battery, acquires a shape approximating a pseudo-polygon.  Thereby, the contact area between the carbon particles increases, and a shape which can easily maintain the electrical conductivity between the carbon particles can be obtained.  As a result, when such a shape is adopted, the contact area between the carbon particles does not decrease, and satisfactory charge-discharge characteristics may be obtained” (col. 5: 64-col. 6: 8). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode material to the JP ‘956 combination to have a circularity (sphericity) of from 0.6 to 0.8.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode wherein the contact area between the carbon particles would have been increased, and a shape which can easily maintain the electrical conductivity between the carbon particles would have been obtained. As a result, when such a shape is adopted, the contact area between the carbon particles would not have decreased, and satisfactory charge-discharge characteristics would have been maintained.
The JP ‘956 combination does not disclose that (6) a portion of the carbon material with a sphericity of from 0.6 to 0.8 and a particle size of from 10 µm to 20 µm is 5% by number or more; and (7) a portion of the carbon material with the sphericity of 0.7 or less and a particle size of 10 µm or less is 0.3% by number or less.
However, given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed  and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious that (6) a portion of the carbon material of the JP’ 956 combination with a sphericity of from 0.6 to 0.8 and a particle size of from 10 µm to 20 µm would obviously be 5% by number or more; and (7) a portion of the carbon material of the JP ‘956 combination with the sphericity of 0.7 or less and a particle size of 10 µm or less would obviously be 0.3% by number or less.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the JP ‘956 combination such that (6) a portion of the carbon material with a sphericity of from 0.6 to 0.8 and a particle size of from 10 µm to 20 µm is 5% by number or more; and (7) a portion of the carbon material with the sphericity of 0.7 or less and a particle size of 10 µm or less is 0.3% by number or less.
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘956 further discloses (4) a tap density is 1.00 g/cm.sup.3 or more (1.1  to 1.5 g/cm3 as per paragraph [0030]).  See also entire document
The JP ‘956 combination does not disclose 
(5) in a case in which the carbon material is stirred in purified water containing a surfactant, and then irradiated with ultrasonic waves for 15 minutes with an ultrasonic cleaner, a ratio D10 after the ultrasonic irradiation to D10 before the ultrasonic irradiation (D10 after ultrasonic irradiation/D10 before ultrasonic irradiation) is 0.90 or more.
However, given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious that
(5) in a case in which the carbon material is stirred in purified water containing a surfactant, and then irradiated with ultrasonic waves for 15 minutes with an ultrasonic cleaner, a ratio D10 after the ultrasonic irradiation to D10 before the ultrasonic irradiation (D10 after ultrasonic irradiation/D10 before ultrasonic irradiation) would obviously be 0.90 or more.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the JP ‘956 combination such that such that the carbon particles satisfy (5).
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]). 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘965 further discloses that an average interplanar spacing d.sub.002 determined by an X-ray diffraction method is from 0.334 nm to 0.338 nm (0.3356 to 0.337 as per paragraph [[0023]).	Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed  and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious that the carbon material of the JP 956 combination does not have two or more exothermic peaks in a temperature range of from 300 oC to 1,000 oC in a differential thermal analysis in an air stream.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the JP ‘956 combination such that such that the carbon material of the JP 956 combination does not have two or more exothermic peaks in a temperature range of from 300 oC to 1,000 oC in a differential thermal analysis in an air stream. 
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]). 
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed  and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious a carbon material having a specific surface area of the carbon material determined from a nitrogen adsorption measurement at 77 K is from 2 m2/g to 8 m2/g. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the JP ‘956 combination such that such that the carbon material of the JP ‘956 combination has a carbon material having a specific surface area of the carbon material determined from a nitrogen adsorption measurement at 77 K from 2 m2/g to 8 m2/g
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]). 
Claim 11: 	The rejection of claim 11 is as set forth above in claim 1 wherein given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed  and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious a carbon material having a CO2 adsorption amount per unit area form 0.01 cm3/m2 to 0.10 cm3/m2, when the CO.sub.2 adsorption amount per unit area calculated by the following Formula (a): CO.sub.2 adsorption amount per unit area cm3/m3)=A(cm3/g)/B(m3/g) Formula (a), in which A represents a value of CO2 adsorption amount of the carbon material determined from carbon dioxide adsorption at 273 K, and B represents a value of a specific surface area of the carbon material determined by a nitrogen adsorption measurement at 77 K.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the JP ‘956 combination such that such that the carbon material of the JP ‘956 combination has CO2 adsorption amount per unit area form 0.01 cm3/m2 to 0.10 cm3/m2.
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]). 
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein JP ‘956 further discloses a step of producing the carbon material by heat-treating a mixture containing a first carbon material that becomes a core of the carbon material (paragraph [0049], line 608-608: the above mentioned carbon material is used as a core material) and a precursor of a second carbon material having a crystallinity lower than the first carbon material (paragraphs [0047]-[0049].
Claim 13:	The rejection of claim 13 is as set forth above in claims 1 and 12 wherein JP ‘956 further discloses that the mixture is heat-treated in the step in a range of from 950 oC. to 1,500 oC  (900 oC to 1500 oC, as per paragraph [0050]).
Claim 14: 	The rejection of claim 14 is as set forth above in claim 1 wherein JP ‘965 further discloses an anode material for a lithium ion secondary battery, and a current collector (paragraph [0135], lines 1688).
Claim 15:	The rejection of claim 15 is as set forth above in claim 1 and 14 wherein JP ‘956 further discloses a lithium ion secondary battery, comprising the anode for a lithium ion secondary battery, a cathode, and an electrolytic solution (paragraphs [0140], and [0145], lines 1802-1802).
Claim 16:	The rejection of claim 16 is as set forth above in claim 1.
However, the JP ‘956 combination does not disclose that the D90/D10 of particles sizes is 2.0 or less.
However. JP ‘956 in paragraph [0026] disclose that the average particle size d90 of carbon particles is 
“In general, large particle size graphite has a large average particle size d90, and tends to cause streaks when the slurry containing the carbon particles (A) of the present invention is applied. Therefore, the average particle size d90 should not be as large as possible… If the average particle size d90 is too small, the electrode strength in the non-aqueous secondary battery may decrease and the initial charge / discharge efficiency may decrease. High current density charge / discharge characteristics may be deteriorated, and low temperature input / output characteristics may be deteriorated (JP ‘956, paragraph [0027])
Therefore, it would have been within the skill of one having ordinary skill in the art to select any desired average particle d90 within the disclosed range so long as the d90 does not cause streaking, decrease the electrode strength, decrease initial charge/discharge efficiency, and deteriorate both high current density charge/discharge characteristics and low temperature input/output characteristics.
JP ‘956 in paragraph [0024] discloses that the average particle size d10 of carbon particles is 1 µm ≤ d10 ≤ 15 µm. 
If the average particle size d10 is too small, the tendency of particle aggregation becomes strong, which may cause process inconvenience such as an increase in slurry viscosity, a decrease in electrode strength in a non-aqueous secondary battery, and a decrease in initial charge / discharge efficiency. If the average particle size d10 is too large, the cycle characteristics may be deteriorated due to the deterioration of the high current density charge / discharge characteristics, the low temperature input / output characteristics, and the effect of suppressing the conductive path breakage.
Therefore, it would have been within the skill of one having ordinary skill in the art to select any desired average particle d10 within the disclosed range so long as the d10 does not increase slurry viscosity, decrease electrode strength, decrease initial charge/discharge efficiency, deteriorate both high current density charge/discharge characteristics and low temperature input/output characteristics.
Further, it would have been obvious to one of ordinary skill in the art to have modified the average particle size d90 and d10 to provide any appropriate d90/10 in including a d90/d10 of 2.0 or less so long as the ratio does cause the effects of a too large or a too small average particle size d90 and d10.
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode the would had reduced resistance at low temperature, excellent input / output characteristics at low temperature, low loss, and high capacity. 
Claim 19:	The rejection of claim 19 is as set forth above in claim 1 wherein further is would it would have been obvious to one of ordinary skill in the art to have modified the average particle sizes d90 and d10 to provide any appropriate d90/10 in including a d90/d10 of 1.8 or less so long as the ratio does cause the effects of a too large or a too small average particle size d90 and d10.

6.	Claims 2, 3, 17, 18 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-186956 (hereafter JP ‘956) in view of Takahashi et al. (US 9,450,246).
Claim 2:	JP ‘956 discloses an anode material (negative electrode active material) for a lithium ion secondary battery (rechargeable lithium ion battery)(paragraph [0140]), the anode material comprising a carbon material satisfying the following (1) to (3), (6), and (7): 
(1) 	an average particle size (D50) is 22 µm or less (15 µm or less)(paragraphs [0018]); 
(2) D90/D10 of particle sizes is 2.2 or less (e.g., paragraph [0172], Table 1 discloses D90 = 14.5 µm and D10 = 10 µm, thus D90/D10 = 1.45); and,
(4) a tap density of 1.00 g/cm3 (1.1 to 1.5 g/cm3 as per paragraph [0030]).  See also entire document
The JP ‘956 combination, in particular, JP 956 further discloses that the sphericity is 0.88 to 0.97 (paragraph [0021]). JP ‘956 further discloses “If the circularity is too small, the particles tend to line up in the direction parallel to the current collecting pair when the electrode is used, so that continuous voids in the thickness direction of the electrode are not sufficiently secured, and lithium ion mobility in the thickness direction is not sufficiently secured. Tends to decrease, leading to a decrease in rapid charge / discharge characteristics. If the circularity is too large, the effect of suppressing the conductive path breakage tends to be reduced, and the cycle characteristics tend to be deteriorated” (paragraph [0022]).
However, Takahashi et al. disclose “…according to the present invention, when the degree of circularity of the carbon particles is adjusted in the range of 0.6 to 0.9, the contour of the cross-section image of the particles in a state of being produced into a negative electrode for a lithium ion secondary battery, acquires a shape approximating a pseudo-polygon.  Thereby, the contact area between the carbon particles increases, and a shape which can easily maintain the electrical conductivity between the carbon particles can be obtained.  As a result, when such a shape is adopted, the contact area between the carbon particles does not decrease, and satisfactory charge-discharge characteristics may be obtained” (col. 5: 64-col. 6: 8). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode material to the JP ‘956 combination to have a circularity (sphericity) of from 0.6 to 0.8.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode wherein the contact area between the carbon particles would have been increased, and a shape which can easily maintain the electrical conductivity between the carbon particles would have been obtained. As a result, when such a shape is adopted, the contact area between the carbon particles would not have decreased, and satisfactory charge-discharge characteristics would have been maintained.
The JP ‘956 combination does not disclose that (6) a portion of the carbon material with a sphericity of from 0.6 to 0.8 and a particle size of from 10 µm to 20 µm is 5% by number or more; and (7) a portion of the carbon material with the sphericity of 0.7 or less and a particle size of 10 µm or less is 0.3% by number or less.
However, given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed  and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious that (6) a portion of the carbon material of the JP’ 956 combination with a sphericity of from 0.6 to 0.8 and a particle size of from 10 µm to 20 µm would obviously be 5% by number or more; and (7) a portion of the carbon material of the JP ‘956 combination with the sphericity of 0.7 or less and a particle size of 10 µm or less would obviously be 0.3% by number or less.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the JP ‘956 combination such that such that the carbon particles satisfy (6) and (7). 
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]).
Claim 3:	JP ‘956 discloses an anode material (negative electrode active material) for a lithium ion secondary battery (rechargeable lithium ion battery)(paragraph [0140]), the anode material comprising a carbon material satisfying the following (1) to (3), (6), and (7): 
(1) 	an average particle size (D50) is 22 µm or less (15 µm or less)(paragraphs [0018]); 
(2) D90/D10 of particle sizes is 2.2 or less (e.g., paragraph [0172], Table 1 discloses D90 = 14.5 µm and D10 = 10 µm, thus D90/D10 = 1.45). See also entire document
The JP ‘956 combination, in particular, JP '956 further discloses that the sphericity is 0.88 to 0.97 (paragraph [0021]). JP ‘956 further discloses “If the circularity is too small, the particles tend to line up in the direction parallel to the current collecting pair when the electrode is used, so that continuous voids in the thickness direction of the electrode are not sufficiently secured, and lithium ion mobility in the thickness direction is not sufficiently secured. Tends to decrease, leading to a decrease in rapid charge / discharge characteristics. If the circularity is too large, the effect of suppressing the conductive path breakage tends to be reduced, and the cycle characteristics tend to be deteriorated” (paragraph [0022]).
However, Takahashi et al. disclose “…according to the present invention, when the degree of circularity of the carbon particles is adjusted in the range of 0.6 to 0.9, the contour of the cross-section image of the particles in a state of being produced into a negative electrode for a lithium ion secondary battery, acquires a shape approximating a pseudo-polygon.  Thereby, the contact area between the carbon particles increases, and a shape which can easily maintain the electrical conductivity between the carbon particles can be obtained.  As a result, when such a shape is adopted, the contact area between the carbon particles does not decrease, and satisfactory charge-discharge characteristics may be obtained” (col. 5: 64-col. 6: 8). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode material to the JP ‘956 combination to have a circularity (sphericity) of from 0.6 to 0.8.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode wherein the contact area between the carbon particles would have been increased, and a shape which can easily maintain the electrical conductivity between the carbon particles would have been obtained. As a result, when such a shape is adopted, the contact area between the carbon particles would not have decreased, and satisfactory charge-discharge characteristics would have been maintained.
The JP ‘956 combination does not disclose 
(5) in a case in which the carbon material is stirred in purified water containing a surfactant, and then irradiated with ultrasonic waves for 15 minutes with an ultrasonic cleaner, a ratio D10 after the ultrasonic irradiation to D10 before the ultrasonic irradiation (D10 after ultrasonic irradiation/D10 before ultrasonic irradiation) is 0.90 or more;
(6) a portion of the carbon material with a sphericity of from 0.6 to 0.8 and a particle size of from 10 µm to 20 µm is 5% by number or more; and
 (7) a portion of the carbon material with the sphericity of 0.7 or less and a particle size of 10 µm or less is 0.3% by number or less.
However, given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious that
(5) in a case in which the carbon material is stirred in purified water containing a surfactant, and then irradiated with ultrasonic waves for 15 minutes with an ultrasonic cleaner, a ratio D10 after the ultrasonic irradiation to D10 before the ultrasonic irradiation (D10 after ultrasonic irradiation/D10 before ultrasonic irradiation) would obviously be 0.90 or more;
(6) a portion of the carbon material with a sphericity of from 0.6 to 0.8 and a particle size of from 10 µm to 20 µm is 5% by number or more; and
 (7) a portion of the carbon material with the sphericity of 0.7 or less and a particle size of 10 µm or less is 0.3% by number or less.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of the JP ‘956 combination such that the carbon particles satisfy (5), (6) and (7).
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]).
Claims 17 and 20: 		The rejection of claims 17, 18 and 20 are as set forth above in claims 16 and 19.

7.	Claims 5 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-186956 (hereafter JP ‘956) in view of Takahashi et al. (US 9,450,246) as applied to claims 2 and 3 above, and further in view of Nishihara et al. (US 20140093781).
	JP ‘956 and Takahashi et al. are as applied, argued, and disclosed above, and incorporated herein. 
Claim 5:	The JP ‘956 combination does not disclose (3) a linseed oil absorption amount is 50 mL/100 g or less.
Nishihara et al. disclose a negative electrode (anode) active material for a lithium ion secondary battery comprising a carbon material (natural graphite) wherein the linseed oil absorption amount is 50 mL/100 g or less (paragraphs [0030] and [0094]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode material of JP ‘956 by incorporating the linseed oil absorption amount of Nishihara et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a natural graphite substance that would have been capable of producing a negative plate having improved bonding strength (paragraph [0012] and [0032]).
The JP ‘956 combination does not disclose 
(5) in a case in which the carbon material is stirred in purified water containing a surfactant, and then irradiated with ultrasonic waves for 15 minutes with an ultrasonic cleaner, a ratio D10 after the ultrasonic irradiation to D10 before the ultrasonic irradiation (D10 after ultrasonic irradiation/D10 before ultrasonic irradiation) is 0.90 or more.
However, given that the carbon particles of the JP ‘956 combination have a composition similar to that instantly claimed and are made by a method similar to that instantly claimed (see instant claims 12-13, and JP ‘956, paragraphs [0046]-[0053]), the carbon particles of the JP ‘956 combination renders obvious that
(5) in a case in which the carbon material is stirred in purified water containing a surfactant, and then irradiated with ultrasonic waves for 15 minutes with an ultrasonic cleaner, a ratio D10 after the ultrasonic irradiation to D10 before the ultrasonic irradiation (D10 after ultrasonic irradiation/D10 before ultrasonic irradiation) would obviously be 0.90 or more.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the JP ‘956 combination such that such that the carbon particles satisfy (5).
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon material for a negative electrode of a non-aqueous secondary battery that would have exhibited a reduced resistance at low temperature, excellent input/output at low temperatures and high capacity (paragraph [0009]).
Claim 6:	JP ‘956 discloses (4) a tap density of 1.00 g/cm3 (1.1 to 1.5 g/cm3 as per paragraph [0030])  but does not disclose (3) a linseed oil absorption amount is 50 mL/100 g or less.
Nishihara et al. disclose a negative electrode (anode) active material for a lithium ion secondary battery comprising a carbon material (natural graphite) wherein the linseed oil absorption amount is 50 mL/100 g or less (paragraphs [0030] and [0094]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode material of JP ‘956 by incorporating the linseed oil absorption amount of Nishihara et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a natural graphite substance that would have been capable of producing a negative plate having improved bonding strength (paragraph [0012] and [0032]).

8.	Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-186956 (hereafter JP ‘956) in view of Nishihara et al. (US 2014009378), and further in view of Takahashi et al. (US 9,450,246) as applied to claim 1, and further in view of Nakamura et al. (US 20130143127)
	JP ‘956, Nishimura et al., and Takahashi et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 8:	The JP ‘956 combination does not disclose an R value in Raman spectrometry is from 0.1 to 1.0.
	Nakamura et al. disclose an anode material for a lithium ion secondary battery wherein an R value in Raman spectrometry is from 0.1 to 1.0 (0.10 to 1.5, as per paragraph [0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode material of the JP ‘956 combination such that an R value in Raman spectrometry is from 0.1 to 1.0, as taught in Nakamura et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an anode material that would have exhibited excellent lifetime characteristics, excellent input-output characteristics, a suppressed increase in the irreversibility capacity and a suppressed lowering in the initial efficiency (paragraph [0060]). See also entire document.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729